DETAILED ACTION
Application 17/007038, “SECONDARY BATTERY, BATTERY PACK, VEHICLE, AND STATIONARY POWER SUPPLY”, was filed with the USPTO on 8/31/20 and claims priority from a foreign application filed on 3/19/20. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/31/20.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mamantov (USP 5552241) and AAPA (Applicant Admitted Prior Art, taken from paragraphs [0003]-[0004] of US 2021/0296684).
Regarding claim 1 and 3, Mamantov teaches a secondary battery (c3:16-17; c10:43-53; c4:32-38) comprising: 
a positive electrode including a positive electrode active material (c7:61-65); 
a negative electrode including one or more selected from the group consisting of lithium metal, a lithium alloy, and a compound capable of having Li inserted and extracted, as a negative electrode active material (“LixC anode”, c7:58; “lithium foil”, c9:39); 
a nonaqueous electrolyte containing aluminum ions (“low temperature molten electrolyte, c4:25-67; e.g. “AlCl3”, c1:46-67); and 
a separator having lithium ion conductivity and being interposed between the positive electrode and the negative electrode (“lithium exchanged [Symbol font/0x62] -alumina tube”, c9:37).

Mamantov teaches various conventional positive electrode active materials such as LixMn2O4, LixCoO2, etc. (e.g. c7:64-65), but does not appear to teach wherein the positive electrode active material is a halide including one or more metal elements selected from the group consisting of copper, iron, nickel, cobalt, tin, and zinc, and as to claim 3 wherein the halogen ion is selected from the group consisting of a fluorine ion and a chlorine ion.
However, AAPA teaches that in recent years, metal halides such as CuCl2 have been tried as a replacement for the conventional positive electrode active material for the benefit of improving capacity (AAPA paragraph [0004]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute a metal halide such as CuCl2 for the conventional positive electrode active materials of Mamantov for the benefit of improving capacity as taught by AAPA.  


Regarding claim 2, Mamantov remains as applied to claim 1.  Mamantov further teaches wherein the separator having lithium ion conductivity comprises a lithium-ion conductive solid electrolyte (“lithium exchanged [Symbol font/0x62] -alumina tube”, c9:37).

Regarding claim 4-5, Mamantov remains as applied to claim 1.  Mamantov further teaches wherein the nonaqueous electrolyte containing aluminum ions comprises: one or more selected from the group consisting of an organic solvent, an imidazolium salt, a quaternary ammonium salt, and a lithium salt; and an aluminum salt (c3:46-50; see also c1:61-c2:13 which teaches imidazolium salt as conventional; see also the alkylimidazolium salt dimethylimidazolium chloride at c6:34-37).

Regarding claim 6, Mamantov remains as applied to claim 1.  Mamantov further teaches the battery comprising an electrolyte containing lithium ions that is disposed between the negative electrode and the separator having lithium ion conductivity (c9:32-45 describes creation of an anode compartment within the alumina tube [solid electrolyte separator], including lithium ions which transport from a lithium foil negative electrode to penetrate the alumina tube).

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mamantov (USP 5552241), AAPA (Applicant Admitted Prior Art, taken from paragraphs [0003]-[0004] of US 2021/0296684), Iwasaki (US 2017/0077494) and Uchida (US 2017/0069888).  
Regarding claims 7-11, Mamantov remains as applied to claim 1.  Mamantov does not appear to teach the secondary battery as a subcomponent of a battery pack as in claim 7, the battery pack  further comprising: an external power distribution terminal; and a protective circuit as in claim 8, the battery pack comprising plural of the secondary battery, the secondary batteries being electrically connected in series, in parallel, or in a combination of in-series and in-parallel as in claim 9, the battery pack as a subcomponent of a vehicle as in claim 10, or the battery pack as a subcomponent of a stationary power supply as in claim 11.  
In the battery art, Iwasaki teaches a battery pack comprising an external power distribution terminal, a protective circuit and a plurality of secondary batteries electrically connected in series, in parallel, or in a combination of in-series connection and in-parallel connection (paragraphs [01740-0177]). Iwasaki further teaches a vehicle comprising the battery pack (paragraph [0193]).
Moreover, in the battery art, Uchida teaches that battery packs may be used to power vehicles or stationary power supplies as a matter of user or engineering choice (paragraph [0024]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to produce a battery pack including a plurality of secondary batteries, an external power distribution terminal and a protective circuit in order to increase the deliverable power of the battery pack and control charging and discharging of the battery while allowing current to be inputted and outputted from the battery pack as taught by (paragraphs [0176]-[0177]). 
Moreover, as taught by Iwasaki and/or Uchida, battery packs provide a power source for electric vehicles or stationary power supplies, thus it would have been obvious to utilize the battery pack in this application in order to make practical use of the battery taught by Manatov.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/799944 [hereinafter ‘944] (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘944 appear to cover the same or substantially the same battery, with the difference primarily being in ‘944 failing to claim the positive electrode active material comprising a metal halide from of the instant claimed metal species.
However, this difference is not of patentable significance because at the time of invention metal halides were contemporaneously under investigation as an improvement to more conventional positive electrode active materials (see AAPA, for instance).  Accordingly, the instant invention is found to be an obvious variant of the invention previously claimed in ‘944.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Manatov (USP 4508795) -teaches a configuration embodiment for a battery such as Manatov (USP 5552241).
Gordon (US 2012/0235644) teaches a metal and, e.g. aluminum metal ions.
Robins (US 2016/0308253) teaches a sodium-aluminum battery comparable to the lithium-aluminum battery described by applicant.
Dampier (USP 6511773) battery comprising metal halide cathode.
Takami (US 2022/0085369) -similar battery by applicant, but requires a nonaqueous electrolyte including chlorine ions in an ionic liquid, and does not require aluminum ions within the nonaqueous electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723